                                          Case 3:06-cv-00219-RS Document 686 Filed 10/15/18 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        MICHAEL ANGELO MORALES, et al.,                    Case No. 06-cv-0219 RS
                                   7                                                                06-cv-0926 RS
                                                       Plaintiffs,
                                   8                                                       DEATH PENALTY CASE
                                                v.
                                   9                                                       ORDER REQUIRING JOINT
                                        RALPH DIAZ, Acting Secretary of the                LITIGATION SCHEDULE AND
                                  10    California Department of Corrections and           BUDGET SUBMISSION
                                        Rehabilitation, et. al.,
                                  11
                                                       Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          The parties appeared in a joint case management conference. As directed during the

                                  15   conference, the parties shall meet and confer and submit a proposed joint litigation schedule that

                                  16   contemplates the filing of a fifth amended complaint and responsive pleadings. The proposed

                                  17   schedule is due on or before October 29, 2018.

                                  18          Plaintiffs shall submit a proposed budget to the CJA Supervising Attorney that covers the

                                  19   work outlined in the joint litigation schedule. The budget is due on or before November 13, 2018.

                                  20          IT IS SO ORDERED.

                                  21
                                       Dated: October 15, 2018                      ________________________________
                                  22                                                RICHARD SEEBORG
                                                                                    United States District Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
